Citation Nr: 1826629	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-25 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than of 30 percent for common migraines without aura.  

2.  Entitlement to a disability rating greater than 10 percent for a discogenic joint disease of the lower back (low back disability).  

3.  Entitlement to a disability rating greater than 10 percent for ulnar collateral ligament (UCL) tear right thumb with residual muscle tendon damage and degenerative joint disease right thumb status post fracture (right thumb disability).  

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities for the period before December 16, 2016.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION


The Veteran had active service from July 2008 to October 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The July 2012 rating decision assigned an initial rating of 30 percent for common migraines without aura; 10 percent for a low back disability; and a noncompensable disability rating for a UCL tear right thumb with residual muscle tendon damage and degenerative joint disease right thumb, residual fracture right thumb.  In a May 2017 rating decision, the RO consolidated the issues of a UCL tear right thumb with residual muscle tendon damage and degenerative joint disease right thumb, residual fracture right thumb as listed on the title page and increased the rating to 10 percent, effective October 3, 2010. 

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of a TDIU as part of this appeal, the Board has jurisdiction to consider entitlement to a TDIU as part of the underlying increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran was awarded a TDIU on December 16, 2016, the period before December 16, 2016, is on appeal.   


FINDINGS OF FACT

1.  The Veteran's migraine headaches are capable of producing severe economic inadaptability.  

2.  During the appeal period, the Veteran's forward flexion registered at worst, 70 degrees, and his extension was limited to 20 degrees with complaints of pain. 

3.  The Veteran's limitation of motion of the right thumb did not manifest by no worse than a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

4.  Before December 16, 2016, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).  

2.  The criteria for an initial disability rating greater than 10 for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242.  

3.  The criteria for an evaluation greater than 10 percent for a right thumb disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102,4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Codes 5309 and 5228 (2017). 

4.  A TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

I.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

A.  Migraine Headaches

The Veteran's migraine headaches were assigned an initial 30 percent disability rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Id.

The Veteran underwent a VA examination January 2011.  He reported that while in Iraq, he developed a throbbing, piercing pain in his forehead and atop of his head.  He also reported vision abnormalities and vomiting with his headaches.  His headaches occurred at least three times weekly.  He started getting medical care when he came back to the United States and was diagnosed with migraines.  The examiner noted that the Veteran's headaches were stable since their onset.  The examiner noted that the migraines did not have an effect on the Veteran's occupation or daily activities.  

The Veteran was afforded a second VA examination in December 2011.  The Veteran reported constant head pain; pulsating or throbbing head pain; the pain was on both sides of his head; and the hearing of audible sounds describes as helicopter or train from a distance in sync with the throbbing pain of the head.  

The examiner noted that the Veteran experienced non-headache symptoms associated with headaches (including symptoms associated with an aura prior to headache).  Such symptoms included nausea, vomiting, sensitivity to light and sound, changes in vision, and sensitivity to smell.  

The examiner noted that the Veteran's pain usually was constant.  The examiner found that the Veteran had characteristic prostrating attacks of migraine pain more frequently than once per month and "very frequent" prostrating and prolonged attacks of migraine pain.  The Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month.  Significantly, the examiner noted that the Veteran's headache condition did not impact his ability to work but impacted full-time college coursework.  

The Veteran underwent an additional VA examination for his migraines in September 2016.  He reported a worsening of the frequency and severity of his headaches.  He reported experiencing constant headaches, on both sides of the head which worsened with physical activity.  When the headaches occurred, he experienced nausea, vomiting, and sensitivity to light.  

The examiner found that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner found that the Veteran's headache condition impacted his ability to work, by negatively impacting his occupational life due to likely increased absenteeism or presenteeism.  

The Veteran underwent an additional VA examination for his migraines in March 2017.  He experienced headache pain at the top of his head and when he did, he experienced a change in vision.  Regarding the duration of the headaches, no response was provided.  He experienced changes in vision associated with his headaches.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner noted that the Veteran was not being treated for his headaches and therefore it may impact his reliability to attend his job due to absenteeism.  

The Veteran's VA treatment records show consistent complaints of headaches during the appeal period.  

Notes dated in June 2011 indicate the Veteran's complaints of migraine headaches. The clinician noted that a review of systems is otherwise unremarkable.  In May 2012, the Veteran reported daily headaches with "pressure around the head," with the pain worse in the occipital region, which was improved with pressure to back of the head.  The Veteran also reported that with his migraine headaches, he saw small white sparks (and blurry vision).  The migraines lasted 30 minutes to four hours, usually, two to three times per week and accompanied by nausea.  

In November 2012, the Veteran reported that 2-3 times per week, he would have nausea and dizziness followed by small flashes of light, then severe headache in both temples that radiates to the back of the head.  He indicated to the physician that "it doesn't go away" and that it was constantly present.  Clinical notes dated in December 2012 show complaints of chronic daily headaches.  Clinical notes dated in August 2014 indicate that Veteran was referred for Biofeedback Therapy for headaches and stress management.  Notes dated in October 2015 indicate that the Veteran reported a worsening in frequency and severity of migraines.  He attributed the worsening to a recent physical altercation.  

The December 2011 VA medical examiner found that the Veteran had "very frequent prostrating and prolonged attacks" of migraine and non-migraine headache pain.  The September 2016 VA examiner found that the Veteran's migraines resulted increased absenteeism at work.  This shows that his headaches are capable of producing severe economic inadaptability.  Pierce, 18 Vet. App. 440 (2004).  An initial 50 percent rating is warranted under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2017).  

B.  Low Back Disability

The Veteran's service-connected back disability is currently rated under Diagnostic Code 5242, which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a (2017).  Under the General Rating Formula, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).  

A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.   

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).   

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V.  

Under Diagnostic Code 5003, the disability is rated based upon the limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on the limitation of motion of the same joint.  38 C.F.R. § 4.71a (2017).  In this case, the evidence shows compensable limitation of motion therefore, a rating under Diagnostic Code 5003 is not warranted.  

When an evaluation of a disability is based upon the limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss that the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain, which has been assigned in this case.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran was afforded a VA examination in January 2011.  His forward flexion was 0 to 90 degrees; extension, 0 to 30 degrees; left lateral flexion, 0 to 35 degrees; right lateral flexion, 0 to 40 degrees; left rotation, 35 degrees; and right rotation, 35 degrees.  His combined range of motion was 265 degrees.  No pain on motion, guarding, muscle spasm or ankylosis was reported.  There was no fracture of vertebral bodies.  Reflex and sensory examinations were normal.  The examiner found that the Veteran's low back disability did not impact his ability to work or interfere with his daily activities.  

The Veteran underwent a VA examination in December 2011.  The Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  Forward flexion ended at 85 degrees and objective evidence of painful motion began at 80 degrees; extension ended at 25 degrees and objective evidence of painful motion began at 20 degrees; right lateral flexion ended at 20 degrees and objective evidence of painful motion began at 20 degrees; left lateral flexion ended at 25 degrees, and objective evidence of painful motion began at 20 degrees; right lateral rotation ended at 20 degrees, and objective evidence of painful motion began at 20 degrees; left lateral rotation ended at 20 degrees and objective evidence of painful motion began at 20 degrees.  His combined range of motion was 195 degrees.  Assuming that range of motion ended where objective evidence of pain begins, the combined range of motion was 200 degrees.  

After repetitive-use testing, forward flexion ended at 85 degrees; post-test extension ended at 25 degrees; post-test right lateral flexion ended at 20 degrees; post-test left lateral flexion ended at 25 degrees; post-test right lateral rotation ended at 20 degrees; and post-test left lateral rotation ended at 20 degrees.  

The examiner noted that the Veteran did not have an additional limitation of motion following repetitive-use testing.  He had a functional loss and/or functional impairment of the thoracolumbar spine, in the form of less movement than normal.  

The examiner also noted that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue or guarding or muscle spasm, muscle atrophy, or IVDS of the thoracolumbar spine.  He did not use assistive devices due to his low back disability.  

The Veteran's muscle strength was reported as normal, 5/5.  His reflex and sensory examinations were also normal.  The examiner noted no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  He also noted that imaging studies of the thoracolumbar spine were performed and showed no arthritis.  The examiner noted that the Veteran's thoracolumbar spine condition did not impact his or her ability to work.  His right straight leg test was negative, indicating the absence of radiating pain.  His left straight leg test was positive.  The examiner diagnosed radiculopathy of the left lower extremity.  He had no other neurologic abnormalities as a result of his low back disability.  

The Veteran underwent a subsequent VA examination in September 2016.  The Veteran reported a worsening of his back condition.  He reported that he could not lift, carry or move heavy objects and was unable to sit or stand for long periods of time.  

The examiner noted that the Veteran reported no bowel or bladder incontinence.  He reported that he experienced flare-ups which occurred "two to three times a month and the pain in the low back was so bad, that [he] could not get out of bed."  He also reported that with flare-ups he experienced radiating the pain into the left lower extremity and also transient numbness of the left toes.  

The initial ROM was noted as abnormal or outside of normal range.  The forward flexion was reported as 0 to 70 degrees; extension, 0 to 20 degrees; right lateral flexion, 0 to 25 degrees; left lateral flexion, 0 to 30 degrees; right lateral rotation, 0 to 30 degrees; and left lateral rotation 0 to 30 degrees.  Pain was noted throughout range of motion testing.  His combined range of motion was 205 degrees.  The examiner noted that the limited range of motion itself contributed to a functional loss with a decreased range of motion in some planes of movement.  There was no evidence of pain with weight-bearing.  

There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was mild tenderness with palpation of the left lumbosacral paraspinal muscles.  

The examiner noted that the Veteran was able to perform repetitive-use testing with at least three repetitions.  The Veteran was being examined immediately after repetitive-use over time.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with repeated-use over a period of time.  

The examiner noted that the examination was being conducted during a flare-up and pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with flare-ups.  

No guarding, muscle spasm, ankylosis, IVDS of the thoracolumbar spine was reported.  The examiner noted that the Veteran had normal muscle strength, 5/5.  Imaging studies showed no arthritis.  His reflex and sensory examinations were normal.  Straight leg raise testing was negative for both legs.  The examiner diagnosed mild radiculopathy in the left lower extremity and found no radiculopathy in the right lower extremity.  

The Veteran had a fourth VA examination March 2017.  He reported as a functional loss or functional impairment of the thoracolumbar spine that his back "hurts with use."  The Veteran's forward flexion was reported as 0 to 75 degrees; extension, 0 to 25 degrees; right lateral flexion, 0 to 30 degrees; left lateral flexion, 0 to 30 degrees; right lateral rotation, 0 to 30 degrees; and left lateral rotation 0 to 30 degrees.  His combined range of motion was 220 degrees.  

Pain noted on the examination and forward flexion and extension were noted to cause a functional loss.  There was no evidence of pain with weight-bearing.  The examiner noted that there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  

The examiner noted that the Veteran was able to perform repetitive-use testing with at least three repetitions.  No loss of function or additional limitation of motion was reported after three repetitions.  The examiner noted that the Veteran was being examined immediately after repetitive-use, over time.  He also noted that pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with repeated-use over a period of time.  

The examiner noted that flare-ups were not applicable for this examination.  There was no guarding, muscle spasm, ankylosis, or IVDS of the thoracolumbar spine reported.  Muscle strength was reported as normal, 5/5.  Imaging studies showed arthritis.  Reflex and sensory examinations were normal.  The March 2017 VA examiner noted radiculopathy of the left lower extremity and specifically found that there was no right lower extremity radiculopathy.  

During the appeal period, the Veteran's treatment notes showed complaints of back pain.  The Veteran rated his pain between 4 and 8 on a scale from 1/10.  Treatment notes dated in October 2010 complaints of low back pain largely, in the left lumbar region.  Notes dated in November 2010, indicate that the Veteran rated his back pain as an8/10, especially when doing physical activities such as washing clothes, bathing, and grocery shopping.  Notes dated in July 2014 and August 2016, indicate that the Veteran rated his back pain a 6/10.  Notes dated in May 2014 indicate the Veteran's complaints of back pain.  He rated his pain level as a 4.  The clinician noted that he had "markedly less spasm" than previously and there was "improved ROM in the spine, more ease with movements."  Notes dated in March 2016 indicate that the Veteran continued to experience back pain. The Veteran reported that the pain sometimes radiates to left buttock.  The clinician noted that the Veteran lifted heavy weights on almost on a daily basis.  

Upon review of the evidence, the Board finds that the Veteran's symptomatology during this period included chronic pain, painful motion, and limited forward flexion, and functional loss.  However, his forward flexion was at worst 70 degrees and his combined range of motion was at worst 195 degrees.  These fall within the 10 percent criteria.  Even when considering functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45, his disability picture is not more closely approximated by the 20 percent criteria.  As a result, an initial rating greater than 10 percent must be denied.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

The Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under Diagnostic Code 5242.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  The Veteran reported radiating pain, down his buttocks and left leg to his toes.  The probative evidence of record shows that the Veteran had radiculopathy of the left leg from his low back disability and received a separate rating, effective October 3, 2010. 38 C.F.R. § 4.71a (2017).  No other neurologic abnormalities were present.  

The RO assigned a separate rating for radiculopathy of the left lower extremity, effective October 3, 2010.  At his January 2011 VA examination straight leg raise test was negative in the left lower extremity.  The December 2011 VA examiner found that the Veteran did not have constant pain, paresthesias and/or dysesthesia, or numbness in his left lower extremity.  The examiner found that there was mild intermittent pain, but no other signs or symptoms of radiculopathy in the left lower extremity.  The examiner described the overall severity as mild.  The September 2016 VA examiner diagnosed radiculopathy in the left lower extremity and found that there was no constant pain or numbness.  The examiner noted that there was mild intermittent pain and mild paresthesias and/or dysesthesias. The examiner described the severity of radiculopathy as mild and noted that there were no other signs or symptoms of radiculopathy.  The March 2017 VA examiner found that the Veteran did not have constant pain in his left lower extremity.  The examiner found that the Veteran had severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in his left leg.  However, the examiner concluded that the overall severity of the radiculopathy was mild.  Further, the examiner found that there were no other signs or symptoms of radiculopathy.   

Radiculopathy is rated under Diagnostic Code 8520, where mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling and moderate incomplete paralysis is rated as 20 percent disabling.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2017).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).  

As described above, VA examiners have consistently described the Veteran's radiculopathy of the left leg as mild.  Although the March 2017 VA examiner classified some of the manifestations of severe, the examiner still determined that the overall severity was mild.  Reflex and sensory examinations were consistently normal.  The evidence of record does not show that radiculopathy of the left leg is more closely described by the 20 percent rating.  

Since there is no evidentiary basis upon which to assign an initial rating greater than 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  Accordingly, the preponderance of the evidence is against an initial evaluation greater than 10 percent for a low back disability.  Thus, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

C.  A Right Thumb Disability

Regulations pertaining to the evaluation of muscle group injuries state that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a) (2017).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscle damaged.  38 C.F.R. § 4.56 (b) (2017). For VA rating purposes, the cardinal signs and symptoms of muscle disability are the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c) (2017).  

The Veteran contends that his right thumb disability is more disabling than the 10 percent rating initially assigned.  

The Veteran currently has a 10 percent rating under Diagnostic Code 5309, which applies to Group IX muscles, and states that forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  A note to Diagnostic Code 5309 explains that the hand is so compact a structure that isolated muscle injuries are rare being nearly always complicated with injuries of bones, joints, tendons, etc.  Accordingly, the condition should be rated on the limitation of motion, minimum 10 percent.  38 C.F.R. § 4.73 (2017).  

Under Diagnostic Code 5228, a noncompensable disability rating is warranted for limitation of motion of the thumb with a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  A 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  A maximum schedular 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id. 

Per Note (4), under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the thumb: If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal joint or through proximal phalanx.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4.  If both the carpometacarpal and interphalangeal joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  Id.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis.  Id.  Finally, if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis.  Id.  

The Veteran was afforded a VA examination in January 2011.  The examiner noted the Veteran is right hand-dominant with a muscle injury affecting the abductor pollis, which is part of muscle group IX.  Regarding active ROM of the right hand, the examiner noted no gap between finger and hand pad as evidence of pain on active motion.  He, however, noted full ROM at PIP, MIP and DIP digits.  There was a weakness of the abductor pollicies 3/5.  No limitation of motion was noted.  There was no evidence of the limitation of motion after three repetitions.  There was no weakness of the right hand.  

An MRI of the right wrist and hand showed DJD of the MCP joint of the right thumb with osteophytes.  The report indicated that "there appear[ed] to be degeneration versus chronic injury of the collateral ligaments of the MCP joint of the right thumb."

The Veteran underwent a second VA examination in December 2011.  The examiner noted that the Veteran did not report that flare-ups impacted the function of the right hand.  The examiner noted there was no limitation of motion or evidence of painful motion of the thumb of the right hand.  A gap between the thumb pad and the fingers was not noted.  Nor was there a gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  

The examiner noted there was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was  able to perform repetitive-use testing with three repetitions.  The examiner noted there was no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and the fingers post-test.  There was also no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  

The examiner noted that the Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs.  The Veteran did not have an additional limitation in ROM of any of the fingers or thumbs following repetitive-use testing, including less movement than normal and pain on movement of the right thumb.  
The Veteran did not have tenderness or pain to palpation for joints or soft tissue of either hand, including thumb and fingers.  Muscle strength testing of the hand/grip revealed a 3/5, active movement against gravity.  No ankylosis was reported.  

Imaging findings revealed abnormal findings of "a small avulsion injury" of the right hand, measuring 2-3 millimeters.  The clinician's impression:  ulnar collateral ligament tear with associated small avulsion injury.  

The Veteran was afforded a VA examination in March 2016.  The Veteran reported joint pain at the base of the right thumb.  The examiner noted no swelling or deformity of thumb.  He also noted that the ROM was intact.  The examiner noted that the right thumb pain might be early osteoarthritis; the examination of the hand, however, was normal.  

In September 2016, the Veteran underwent a VA examination.  He reported a worsening of joint pain in the right hand and has had a difficult time with things.  He reported swelling at the base of the right thumb after certain activities, such as washing dishes for 30 minutes.  

The Veteran reported flare-ups of the hand, finger or thumb joints "[w]hen he had to do something, like weed-whacking, it really hurts a lot more."  The Veteran also reported having a functional loss or functional impairment of the joint including but not limited to repeated-use over time.  He stated that "[i]t's hard to grip or hold on to things ... hard time even using a pencil."  

Upon examination, the examiner noted that the initial ROM of the right hand was normal.  The Veteran's thumb extension to MCP and IP were both 0 degrees.  The max flexion for MCP was 100 degrees, and IP was 90 degrees.  The examiner noted no gap between the pad of the thumb and the fingers.  He, however, noted that there was evidence of pain with use of the hand.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was mild to moderate tenderness of the base of the right thumb and was likely related to the claimed condition.  

The examiner also noted that the Veteran able to perform repetitive-use testing with at least three repetitions.  The examiner noted that the Veteran was being examined immediately after repetitive-use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups or repeated-use over a period of time.  The examiner noted that weakened movement due to muscle or peripheral nerve injury were additional contributing factors to the Veteran's disability.  

The Veteran's muscle strength testing/hand grip was reported as a 4/5, active movement against some resistance.  The examiner noted that the Veteran had a reduction in muscle strength, due to the diagnosis.  He noted no muscle atrophy, ankylosis or any other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's diagnosed right hand condition.  The examiner noted that the Veteran's right hand and wrist had normal color, temperate, with as slightly decreased sensation over the right thumb.  There was mild to moderate tenderness with palpation of the base of the right thumb.  

The examiner noted that imaging studies of the hand had been performed and the results show abnormal findings of degenerative or traumatic arthritis of the right hand.  

In March 2017, the Veteran underwent another VA examination of his right hand.  The examiner noted a diagnosis of degenerative joint disease, right thumb, residual fracture,  right thumb.  The Veteran did not report flare-ups of the hand, finger or thumb joints.  

The Veteran, however, reported having a functional loss or functional impairment of the joint when the thumb swells up with use.  

Upon examination, the initial ROM was noted as normal.  The Veteran's thumb extension to MCP and IP were both noted as 0 degrees; max flexion for MCP was noted as 100 degrees and IP, 90 degrees.  

The examiner noted that there was no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  The pain was noted on the examination, and the ROM that exhibited the pain was the opposition with the thumb.  The examiner noted that there was the pain with the use of the hand and evidence of localized tenderness or pain to palpation of the lateral 1st MCP.  

The examiner noted that the Veteran's muscle strength testing/hand grip for the right hand was normal, 5/5.  There was no muscle atrophy or ankylosis.  Imaging studies revealed traumatic or degenerative arthritis of the right hand.  Degenerative or traumatic arthritis was not documented in multiple joints of the right hand, including thumb and fingers.  The examiner noted that there was no evidence of pain on passive ROM or evidence of pain when the joint is used in the non-weight bearing.  

The examiner noted that the Veteran had an injury to a muscle group of the forearm or the hand.  Group IX: Intrinsic muscles of the hand, including muscles in the thenar and hypothenar eminence, lumbricales, dorsal and palmar interossei of the right hand.  

Muscle strength testing revealed normal strength, 5/5, and no muscle atrophy.  
Imaging studies performed, showed no evidence of retained metallic fragments (such as shell fragments or shrapnel) in any muscle group.  

The Veteran's treatment notes dated in April 2010 indicate reports of thumb pain that was interfering with right grasp and weapon use.  The pain was rated a 6/10.  

Notes dated in November 2010, indicate the Veteran's complaints of thumb pain, with the inability to grasp objects and perform most activities with his hands.  Pain was rated 3/10.  

Upon examination, the clinician noted that the Veteran had some laxity with an end-point on testing his ulnar collateral ligament.  The Veteran's radial collateral ligament of his metacarpophalangeal joint was noted as stable.  The Veteran exhibited 4/5 strength with making an okay sign with his right hand and grasping an object.  

In October 2011, a clinician noted that the Veteran had bone hypertrophy around the metacarpal phalangeal joint area of the right hand.  Notes dated in March 2016, indicate that the Veteran continued to have pain at the base of the right thumb.  The clinician noted that he lifts heavy weights on almost a daily basis.  

Upon review of the evidence presented above, the Board finds that the initial 10 percent disability rating and no higher, because the Veteran's thumb does not exhibit the required limitation of motion for a 20 percent rating.  

The Board has considered other relevant finger codes under which a rating higher than 10 percent is possible.  The Veteran is not shown to have unfavorable or favorable ankylosis of multiple digits of one hand, ankylosis of the thumb, or symptoms consistent with amputation of the fingers, or nonunion in the lower half of the ulna.  The Veteran retains mobility in his thumb and therefore does not have ankylosis  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore, a higher is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5153 to 5156, 5211, and 5216 to 5227.  

Based on the preceding, the Board finds that the preponderance of the evidence is against a finding that a higher rating for the Veteran's ulnar collateral ligament tear right thumb with residual muscle tendon damage and degenerative joint disease right thumb status post fracture.  The criteria for a rating greater than 10 percent have not been met.  No VA examiner has reported that the Veteran's gap between thumb pad and fingers exceeded one to two inches (2.5 to 5.1 cm).  There was also no ankylosis of the thumb.  Therefore the Board cannot award a higher rating based on the limitation of motion of the Veteran's right thumb.  

Although the Veteran complained of constant pain in the right thumb, the Board finds that the Veteran's functional loss therefrom is not more closely approximated by the 20 percent criteria under Diagnostic Code 5228.  As a result, an initial rating greater than 10 percent must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes, 5309 and 5228 (2017).  

Since there is no evidentiary basis upon which to assign an initial rating greater than 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  Accordingly, the preponderance of the evidence is against an initial evaluation greater than 10 percent for an ulnar collateral ligament tear right thumb with residual muscle tendon damage and degenerative joint disease right thumb status post fracture.  Thus, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any non service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

Beginning on July 23, 2012, the Veteran had the following service connected disabilities: PTSD, rated at 50 percent disabling, effective October 3, 2010; common migraines, rated at 50 percent as a result of this decision, effective October 3, 2010; discogenic joint disease of the lower back, rated at 10 percent disabling, effective October 3, 2010; ulnar collateral ligament tear, right thumb, rated as noncompensable, effective October 3, 2010; and degenerative joint disease right thumb, residual fracture, rated as noncompensable, effective October 3, 2010, for total combined rating of 70.  Thus, the schedular criteria were met for a TDIU.  

The record contends that his service-connected disabilities have precluded him from securing and following any substantially gainful employment.  

The probative evidence of record shows that the Veteran has been unemployed since his discharged from active duty service, in October 2010.  Additionally, the record shows that the Veteran has taken a few college classes at the local community college.   

Further, the records show various VA examinations, each finding that the Veteran's service-connected disabilities, individually, did not have any impact on his ability to work.  Nonetheless, no VA examiner has assessed collectively, the impact of the Veteran's service-connected disabilities in the aggregate.  

In support of his claim, the Veteran has provided a private vocational opinion from S. B., Rh.D.  S.B. indicates a thorough review of the Veteran's claims file and concludes that a "combination of [the Veteran's] physical and emotional conditions interact in terms of severity level."  She further opines that the "major area of limitations appears to be mental and physical activity involved in sustaining work which is extremely limiting for the Veteran.  The [Veteran] is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected PTSD, common migraine without aura, a discongenic joint disease of the lower back, left lower radiculopathy, ulnar collateral ligament tear residual muscle tendon damage and degenerative joint disease right thumb."  

She further notes that the Veteran would be expected to miss more than the tolerable variable rates of absence, which is eight days per year, for employers based on reports of his mental and physical symptoms.  Moreover, based on the 2011 VA PTSD examiner's assessment, the Veteran "would not be expected to attend work regularly and sustain work when his PTSD symptoms are present."  To further support her findings, she cites numerous studies regarding the acceptable absentee rate reported by human resource managers and executives.  

The Board finds S. B.'s vocational opinion most probative evidence of record for a grant of a TDIU.  

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, however, including the Veteran's current medical findings detailing the severity of his service-connected disabilities, the competent and credible lay assertions of unemployability due to limitations caused by the service-connected disabilities, and the cumulative objective evidence of record, the Board finds that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, likely precludes him from securing and following any substantially gainful employment (either physical or sedentary).  

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial 50 percent rating for migraines is granted.  

A disability rating greater than 10 percent for a discogenic joint disease of the lower back is denied.  

A disability rating greater than 10 percent for ulnar collateral ligament tear right thumb with residual muscle tendon damage and degenerative joint disease right thumb status post fracture, is denied.  

A TDIU, before December 16, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


